Case 4:19-cv-02236 Document 66-1 Filed on 05/25/21 in TXSD Page 1 of 6




                              Exh. A
    Case 4:19-cv-02236 Document 66-1 Filed on 05/25/21 in TXSD Page 2 of 6




            City of Houston, Texas, Ordinance No. 2020 - 7033

     AN ORDINANCE AMENDING CHAPTER 2, ARTICLE I, OF THE CODE OF
ORDINANCES, HOUSTON, TEXAS, RECOGNIZING AND AFFIRMING THAT
CERTAIN PROVISIONS OF ARTICLES VII-a AND VII-b OF THE CITY OF HOUSTON'S
CHARTER PERTAINING TO THE QUALIFIED VOTER STATUS OF PETITION
CIRCULATORS ARE UNCONSTITUTIONAL AND UNENFORCEABLE; CONTAINING
FINDINGS AND OTHER PROVISIONS RELATING TO THE FOREGOING SUBJECT;
PROVIDING FOR SEVERABILITY; AND DECLARING AN EMERGENCY.
                                           * * * * *




        WHEREAS, the City of Houston's Charter (the "City Charter") authorizes direct
legislation by the public through the initiative and referendum petition process (Article VII-
b, Sections 2 and 3) and authorizes the removal from office of any holder of public office
in the City by recall petition (Article VII-a); and

       WHEREAS, Articles Vika and Vil-b of the City Charter provide that each signature
on an initiative, referendum, and recall petition must be acknowledged (notarized) as
required by Article IX, Section 3, of the City Charter, or verified with an affidavit by a
circulator of the petition; and

      WHEREAS, the form of a petition circulator's affidavit for initiative, referendum,
and recall petitions is set forth in Article VII-a, Section 3 of the Charter; and

       WHEREAS, Articles Vika and Vll-b of the Charter require all signers of a petition
to be qualified voters registered to vote in the City of Houston (the "Charter Requirement");
and

       WHEREAS, in Buckley v. American Constitutional Law Found., Inc., 525 U.S. 182,
119 S.Ct. 636 (1999) ("Buckley"), the United States Supreme Court held, among other
things, that a Colorado statute requiring that initiative-petition circulators be registered
voters violated the First Amendment free speech guarantee; and
       WHEREAS, the Fifth Circuit, in Pool v. City of Houston, 19-20828, 2020 WL
6253444 (5th Cir. Oct. 23, 2020), opined that absent Houston City Council action, it is not
clear that the City has changed its policy and will comply with Buckley; and

       WHEREAS, the City of Houston accepts petitions circulated by individuals who are
not registered to vote in the City, provided the circulators complete the "Affidavit for
Circulators Who Are Not Registered Voters of the City of Houston"; and

       WHEREAS, the City Secretary's website contains a link to the City's Affidavit for
individuals who are not registered voters of the City; NOW, THEREFORE,

     BE IT ORDAINED BY THE CITY COUNCIL OF THE CITY OF HOUSTON,
TEXAS:
   Case 4:19-cv-02236 Document 66-1 Filed on 05/25/21 in TXSD Page 3 of 6




      Section 1. That the findings of fact contained in the preamble of this Ordinance

are hereby found and declared to be true and correct and are hereby adopted as part of

this Ordinance for all purposes.

       Section 2. That Article I of Chapter 2 of the Code of Ordinances, Houston, Texas,

is hereby amended by adding a new Section 2-3.1 that reads as follows:

       "Sec. 2-3.1. Petition circulator affidavits.

             (a)     It is the policy of the city to enforce the United States
       Constitutional requirements relating to petition circulator qualifications.

             (b)   The city shall accept the 'Affidavit for Circulators Who Are Not
       Registered Voters of the City of Houston,' in the form set forth below.

             STATE OF TEXAS

             COUNTY OF HARRIS             §


                                                  , being first duly sworn on oath
              depose and say:

             I am a circulator who is not registered to vote in the City of Houston.
             I hereby subject myself to the jurisdiction of the Courts of Texas in
             connection with any allegation of fraud or misrepresentation
             associated with the circulation of any initiative, referendum, or recall
             petition or the collection of signatures for any initiative, referendum,
             or recall petition circulated in the City of Houston by me. I am a citizen
             of the United States or a documented permanent resident; I have
             never been convicted of the crimes of fraud or misrepresentation; I
             agree to submit myself to the jurisdiction of the Harris County courts
             and waive any challenge to venue and personal jurisdiction in
             connection with the matters encompassed by this affidavit. Should
             the need for me to personally appear in Houston arise, I agree to
             make myself available in person in Houston, at my own expense,
             within 72 hours of a request by the City of Houston concerning
             matters encompassed by this affidavit. I further depose and say that
             each signature appearing on this petition was made in my presence
             on the day and date it purports to have been made, and I solemnly
             swear that the same is a genuine signature of the person whose
             name it purports to be,



                                              2
   Case 4:19-cv-02236 Document 66-1 Filed on 05/25/21 in TXSD Page 4 of 6




                            Name:

                            Address:




                            Contact Number:

                            Email Address:

              Sworn to and subscribed before me this          day of
                                                                          Month
                Year

                                          /s/
                                          Notary Public, State of Texas

              (c)    The city secretary shall post a link to the 'Affidavit for
       Circulators Who Are Not Registered Voters of the City of Houston' on the
       city secretary's website."

       Section 3. That, if any provision, section, subsection, sentence, clause, or phrase

of this Ordinance, or the application of same to any person or set of circumstances, is for

any reason held to be unconstitutional, void or invalid, the validity of the remaining

portions of this Ordinance or their application to other persons or sets of circumstances

shall not be affected thereby, it being the intent of the City Council in adopting this

Ordinance that no portion hereof or provision or regulation contained herein shall become

inoperative or fail by reason of any unconstitutionality, voidness or invalidity of any other

portion hereof, and all provisions of this Ordinance are declared to be severable for that

purpose,

       Section 4 That there exists a public emergency requiring that this Ordinance be

passed finally on the date of its introduction as requested in writing by the Mayor;




                                            -3-
          Case 4:19-cv-02236 Document 66-1 Filed on 05/25/21 in TXSD Page 5 of 6




      therefore, this Ordinance shall be passed finally on such date and shall take effect

      immediately upon its passage and approval b the May r.

              PASSED AND APPROVED                    this.01/
                                                            day of                              2020.




                                                            Mayor of the City of Houston

                                    DocuSIgned by:

                                   *nAnVIT 0-41011,12Z-E,
      Prepared by Legal Dept.
                                2627409.1380A410
      TBC:asw 11/3/2020       —       6enior Assistant City Attorney
      Requested by Ronald C. Lewis, City Attorney
      L.D. File No. 0392000313001




                                                                          AYE           NO

                                                                           1/                     MAYOR TURNER
                                                                          01100        **Of     COUNCIL MEMBERS

                                                                           V                             PECK

                                                                           I/                            DAVIS

                                                                            17                          KAMIN

                                                                                                   EVANS-SHABAZZ

                                                                                                        MARTIN
                                                                            t/r"
                                                                             Vr                         THOMAS

                                                                             V/                         TRAVIS

                                                                                                     CISNEROS

                                                                                                     GALLEGOS
                                                                                 ./
                                                                                                        POLLARD

                                                                            1/                  MARTHA CASTEX-TATUM

                                                                            ti                           KNOX

                                                                            I/                       ROBINSON

                                                                            V,/                         KUBOSH

                                                                                                     PLUMMER

                                                                             1,/                        ALCORN
                                                                        CAPTION       ADOPTED
                  IN DAILY COURT
CAPTION PUBLISHED
REVIEW
DATE:     DEC - 0 2020                                      -4
                                                                                                                  Rev. W18
    Case 4:19-cv-02236 Document 66-1 Filed on 05/25/21 in TXSD Page 6 of 6




       I, PAT J. DANIEL, City Secretary of the City of Houston, Texas, do hereby certify that the

within and foregoing is a true and correct copy of Ordinance No. 2020-1033, passed and adopted by

the City Council of said City on the 2nd day of December, 2020, as the same appears in the records

in my office.

       WITNESS my hand and the Seal of said City this 18th day of March, 2021.

                                                         4111
                                                                If
                                                    Pat J. 0 aniel
                                                    City Secretary
